Citation Nr: 0802222	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-41 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder with anxiety.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to service connection for tremors.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from February 1969 
to December 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  The evidence of record demonstrates that major depressive 
disorder with anxiety is not related to active service.

2.  The evidence of record demonstrates that residuals of a 
back injury are not related to active service.

3.  The evidence of record demonstrates that a right foot 
disorder is not related to active service.

4.  The evidence of record demonstrates that tremors are not 
related to active service.


CONCLUSIONS OF LAW

1.  Major depressive disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Residuals of a back injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A right foot disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  Tremors were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for major depressive disorder, residuals 
of a back injury, a right foot disorder, and tremors, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a post-
remand re-adjudication of the veteran's claims, a September 
2006 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, VA examination reports, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Residuals of a back injury, a right foot disorder, and 
tremors

The April 1968 service entrance examination noted normal feet 
and spine.  In a September 1969 service record, the veteran 
reported pain in his left rib from a rough armored personnel 
carrier (APC) ride.  Pain medication was prescribed.  A 
December 1969 report of medical history was negative for any 
feet or spine issues.  The December 1969 service discharge 
examination noted normal feet and spine.  

In a December 2001 and January 2002 VA medical records, a 
foot x-ray was normal and showed no evidence of bone or joint 
pathology.  In February and March 2002 VA records, the 
veteran reported right foot pain of 2 years with gradual 
onset and tremors.  The assessment was capsulitis 3rd 
metatarsophalangeal joint (MPJ) versus Morton's neuroma.  In 
an April 2002 VA record, the veteran reported right foot pain 
of 2 years with gradual onset.  The assessment was Morton's 
neuroma versus diffuse metatarsalgia/Morton's neuroma due to 
equinus.  In a May 2002 VA record, the veteran reported low 
back pain, tremor, and foot pain.  The impression was low 
back pain and essential tremor.  A May 2002 computed 
tomography (CT) head examination was normal.  In other May 
2002 VA records, the veteran reported low back pain due to an 
inservice APC accident, right foot pain of 2 years with 
gradual onset, and tremors of 20 years.  The assessments were 
bilateral mild to moderate resting and action essential hand 
tremor, capsulitis 3rd MPJ versus Morton's neuroma, no foot 
deformities, and back pain.

In a June 2002 VA medical record, the veteran reported some 
tremor and foot pain relief due to VA treatment.  In a June 
2002 VA records, the veteran reported right foot pain of 2 
years with gradual onset.  The assessments were Morton's 
neuroma versus diffuse metatarsalgia/Morton's neuroma due to 
equinus, low back pain, and essential tremors.  In July 2002 
VA records, the veteran reported low back pain since an 
inservice APC accident, right foot pain with gradual onset 
beginning 2 to 3 years prior, and resting bilateral hand 
tremors of 21 years.  The assessments were low back pain and 
Morton's neuroma versus diffuse metatarsalgia/Morton's 
neuroma due to equinus.  An August 2002 CT scan impression 
was central disk bulge, L4 to L5 and no evidence of spinal 
stenosis or disk herniation.  In an August 2002 VA record, 
the veteran reported back pain and tremors.  In September and 
October 2002 VA records, the veteran reported right foot pain 
of 2 years with gradual onset, severe low back pain, and 
tremors.  The assessments were Morton's neuroma versus 
diffuse metatarsalgia/Morton's neuroma due to equinus, 
gastrocequinus, metatarsalgia, and pes cavus.  A November 
2002 VA magnetic resonance imaging (MRI) impression was mild 
central disc herniation L4 to L5 and L5 to S1.  In November 
and December 2002 VA records, the veteran reported back pain 
due to an inservice accident and right foot pain of 5 to 6 
years.  The diagnosis was low back pain, right foot pain, and 
tremors.  

A January 2003 VA general medical examination was conducted 
upon a review of the claims file.  The veteran reported that 
he had to stop working in 1995 due to his tremors.  He worked 
as a real estate broker and could not hold contracts or 
papers because he was shaking so much.  He also reported that 
his job required him to be on his feet a lot and that his 
foot and back pain kept him from working.  The veteran denied 
seizures.  He stated that during service, he was in an APC on 
a field course.  He stated that the APC went over a cliff 
while he was sitting in a steel chair and that the impact 
hurt his lower back and right foot and he was diagnosed with 
a possible rib fracture.  He reported constant but 
fluctuating back pain, current squeezing pain from the base 
of his right heel to his toes, and a tearing pain upon 
standing.  The veteran also reported that his tremors began 
in 1975 and were especially noticeable in the extremities.  
He stated that he did not seek any treatment prior to 2000.  
Upon examination, the diagnoses included tremors which were 
unrelated to service and low back pain, secondary to 
degenerative disk disease and disk herniations, that was 
unrelated to active service.  An x-ray showed normal right 
foot.  

In a January 2003 VA medical record, the impression was 
essential tremor.  In a February 2003 VA record, the veteran 
reported right foot pain of 2 years.  The assessments were 
gastrocequinus, metatarsalgia - improving, and pes cavus.  In 
another February 2003 VA record, the veteran reported low 
back pain due to an inservice APC accident.  The diagnosis 
was tremor and back pain.  In June 2003 and December 2003 VA 
records, the veteran reported right foot pain of 2 years.  
The assessments were gastrocequinus, metatarsalgia - 
improving, and pes cavus.  In January and March 2004 VA 
records, the impressions were stable low back pain and 
essential tremor.  In June and July 2004 VA records, the 
veteran reported right foot pain of 2 years.  The assessments 
were gastrocequinus, metatarsalgia - improving, pes cavus, 
low back pain, and essential tremor.  In a December 2004 VA 
record, the veteran reported right foot pain of 2 years.  The 
assessments were gastrocequinus, metatarsalgia - improving, 
and pes cavus.  In September and December 2005 VA records, 
the veteran reported right foot pain.  The assessments were 
gastrocequinus, metatarsalgia - improving, pes cavus, low 
back pain, and essential tremor.  In a December 2006 VA 
record, the veteran reported worsening of a hand tremor over 
the past few months.  Upon examination, there was slight 
resting tremor of hands and stable low back pain.  

The Board finds that the evidence of record does not support 
a finding of service connection for residuals of a back 
injury, a right foot disorder, or tremors.  There are 
currently diagnosed back, right foot, and tremor 
disabilities.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  But 
the evidence of record does not demonstrate inservice 
incurrence of a back injury, a right foot disorder, or 
tremors.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  Although the veteran asserts that his right foot 
and back were injured in an APC accident during service, the 
service medical records show injury only to his ribs, the 
service records are negative for any back or foot complaints, 
and no other medical or lay evidence of record supports his 
assertion of an inservice back and right foot injury.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board 
must analyze the credibility and probative value of all 
material evidence and provide the basis for the rejection of 
any such evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).

In addition, the evidence of record does not demonstrate a 
relationship between any currently diagnosed back disorder, 
right foot disorder, or tremors and active service.  Hickson, 
12 Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  Low back 
pain, tremors, and a right foot disorder were not diagnosed 
until 2002, over 30 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Although the veteran stated that his tremors 
began in sometime in the 1980's, that is still over 10 years 
after service discharge.  Mense, 1 Vet. App. at 356.  
Moreover, a VA examiner opined, upon a review of the claims 
file and examination of the veteran, that the veteran's back 
disorder and tremors were unrelated to active service.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is not free to substitute its own judgment for that of 
an expert).  Accordingly, service connection for residuals of 
a back injury, a right foot disorder, and tremors is not 
warranted.  

Major depressive disorder

The April 1968 service entrance examination noted normal 
psychiatric examination.  A December 1969 report of medical 
history was negative for psychiatric issues.  The December 
1969 service discharge examination noted normal psychiatric 
examination.  

In a December 2001 VA medical record, the veteran reported 
crying spells.  The examiner noted that the veteran's history 
was negative for psychiatric hospitalizations, suicidal 
attempts, use of psychotropic medications, or outpatient 
treatment.  The veteran described childhood abuse by his 
grandmother.  The veteran stated that during service he was 
constantly worried about his mother and grandmother fighting 
because he kept them away from each other.  While he was 
away, his mother died.  He reported that after service, he 
earned a real estate license, married, and adopted children.  
Sometime thereafter, his adopted daughter was in a car 
accident and his wife divorced him.  The diagnosis was 
generalized anxiety disorder and major depressive disorder, 
recurrent, severe.  In other December 2001 VA records, the 
diagnoses were major depressive disorder, severe, recurrent, 
and generalized anxiety disorder.  

In January and February 2002 VA medical records, the 
diagnoses were generalized anxiety disorder, major depressive 
disorder, severe and recurrent, without mention of psychotic 
behavior, and panic disorder.  In a March 2002 VA record, the 
veteran reported depression of 5 years.  In May and June 2002 
VA records, the impression was depressive disorder.  A July 
2002 VA brain MRI impression was mild diffuse brain atrophy, 
mild cerebellar atrophy, and no mass or mass effect.  An 
August 2002 brain imaging record impression was normal 
pattern of brain perfusion and typical findings associated 
with depression not demonstrated.  VA records showed mental 
health treatment from January 2002 through August 2002.  A 
January 2003 VA general medical examination was conducted 
upon a review of the claims file.  The veteran reported 
anxiety and depression.  

A January 2003 VA mental disorders examination was conducted 
upon a review of the claims file.  The veteran reported that 
at the age of 4 he went to live with his mother and 
grandparents.  He reported that his grandmother was 
physically abusive and his mother was of borderline 
intellect.  The veteran reported that prior to service, he 
wrote many letters explaining that he was the sole provider 
and caretaker for his mother and that he needed to care for 
her, but that he was drafted anyway.  He was eventually 
discharged for personal hardship.  The veteran reported that 
his military experience was psychologically injurious because 
he felt guilty not being able to provide direct care for his 
mother and felt guilty about not accompanying his peers to 
Vietnam.  The veteran reported various post-service upsetting 
life events, including the death of his mother in 1976, 
disputes with family members, the near fatal accident of his 
stepdaughter, financial difficulties, business difficulties, 
and his acrimonious 1996 divorce.  Upon examination, the 
diagnosis was major depressive disorder, recurrent.  The 
examiner noted that after service, the veteran had a 30 year 
career in real estate without any indication of counseling or 
psychiatric interventions.  The examiner found that given the 
veteran's pre-military and family history, it was more likely 
than not that his psychological difficulties were associated 
with the environmental and individual factors predating 
service and that recent stressors had triggered depressive 
predispositions.  

In September 2003, March 2004, January 2005, and December 
2006 VA medical records, the diagnoses were depression or 
depressive disorder. 

The Board finds that the evidence of record does not support 
a finding of service connection for major depressive 
disorder.  There is currently diagnosed major depressive 
disorder.  Degmetich, 104 F.3d at 1333.  But there is no 
evidence of inservice psychiatric complaints, treatment, or 
diagnoses.  Hickson, 12 Vet. App. at 253.  In addition, the 
other evidence of record indicates that the veteran's 
depressive disorder is not related to active service.  
Hickson, 12 Vet. App. at 253.  A depressive disorder was not 
diagnosed until 2001, over 30 years after service discharge.  
Mense, 1 Vet. App. at 356.  In addition, the VA examiner 
opined, upon review of the claims file and examination of the 
veteran, that the depressive disorder was more likely than 
not unrelated to active service.  Prejean, 13 Vet. App. at 
448-9.  Although the veteran asserts that his current 
depression is due to the psychological trauma he suffered by 
worrying about his family during service, his testimony is 
not competent to establish such a medical finding.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  Accordingly, service 
connection for major depressive disorder is not warranted.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for major depressive disorder with anxiety 
is denied.

Service connection for residuals of a back injury is denied.

Service connection for a right foot disorder is denied.

Service connection for tremors is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


